Title: From Thomas Jefferson to Daniel Salmon, 15 February 1808
From: Jefferson, Thomas
To: Salmon, Daniel


                  
                     Sir 
                     
                     Washington Feb. 15. 1808.
                  
                  I have duly recieved your letter of the 8th. inst. on the subject of the stone in your possession supposed meteoric. it’s descent from the Atmosphere presents so much difficulty as to require careful examination. but I do not know that the most effectual examination could be made by the members of the National legislature, to whom you have thought of exhibiting it. some fragments of these stones have been already handed about among them. but those most highly qualified for acting in their stations, are not necessarily supposed most familiar with subjects of natural history: and such of them as have that familiarity, are not in situations here to make the investigation. I should think that an enquiry by some one of our scientific societies, as the Philosophical society of Philadelphia for example, would be most likely to be directed with such caution & knolege of the subject, as would inspire a general confidence. we certainly are not to deny whatever we cannot account for. a thousand phaenomena present themselves daily which we cannot explain. but where facts are suggested, bearing no analogy with the laws of nature as yet known to us, their verity needs proofs proportioned to their difficulty. a cautious mind will weigh well the opposition of the phaenomenon to every thing hitherto observed, the strength of the testimony by which it is supported, and the errors & misconceptions to which even our senses are liable. it may be very difficult to explain how the stone you possess came into the position in which it was found. but is it easier to explain how it got into the clouds from whence it is supposed to have fallen? the actual fact however is the thing to be established, and this I hope will be done by those whose situation & qualifications enable them to do it. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               